Citation Nr: 1424926	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include skin lesions (claimed as a result of herbicide exposure), jungle rot, and scars.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970.  He was awarded the Combat Infantryman's Badge, among other decorations.

This matter came to the Board of Veterans' Appeals (Board) from February 2007, November 2007 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2012 for further development.  

The Veteran testified at a Board videoconference hearing in March 2012; a transcript is of record.
 
Various issues have been raised by the record (specifically in statements received in March 2012 and November 2013), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for additional development.  

In May 2012, the Board remanded the claim in part for a VA examination for the Veteran's skin disorder as there were assertions of in-service symptoms and post-service medical evidence of dermatologic treatment.  The Veteran was afforded VA examination in June 2012.  However, the opinion provided is inadequate.  The Board had directed the examiner to provide a complete rationale for all opinions and conclusions.  Instead, the examiner provided the following: "There is no evidence in the [V]eteran's claims file showing treatment of any skin condition that is related to the current skin condition the [V]eteran has."  No additional comment followed.  Overall, the examiner's opinion is premised on the absence of evidence even though the Veteran competently testified at the Board hearing of in-service symptoms.  Since the examiner impermissibly ignored the Veteran's lay assertions of in-service symptoms, the opinion provided is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Board had also directed the examiner to include discussion of the Veteran's presumed herbicide exposure, which the examiner failed to do.        

Additionally, a June 2012 VA examination report for PTSD shows that the Veteran's income included "social security."  It is unclear if the Veteran is the recipient of Social Security Administration (SSA) benefits due to his age or to a disability.  To be sure, clarification must be obtained.  If he is in fact in receipt of SSA disability benefits, the records should be obtained since they could be relevant to adjudication of the claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

A June 2012 VA treatment record provides: "Attached to this note is a scanned copy of an outside medical record consisting of the following document(s): Medical Record, From: So Il Dermatology actinic keratosis mdx 5/16-6/30/2009.  To view the scanned document: 1) You must be logged into CPRS...."  The CPRS computer program is not accessible to the Board and thus copies of the scanned private treatment record are not reviewable by the Board.  Action should be taken to associate the scanned record contained in CPRS with the Veteran's claims file and/or electronic records.  In addition, updated VA treatment records and any outstanding private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a skin disorder and PTSD since June 2012.  After securing the necessary release, obtain these records, records contained in CPRS (especially the private treatment report mentioned in the June 2012 VA treatment record) and any updated VA treatment records.  

2.  Contact the Veteran to clarify whether he is in receipt of SSA disability benefits.  If so, take appropriate action to obtain copies of all SSA and medical records related to any application for disability benefits filed by the Veteran.

3.  Thereafter, the claims file should be forwarded to the June 2012 VA examiner for review and an addendum opinion addressing the question posed below. 

If the June 2012 VA examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render detailed opinions as to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any of the Veteran's current skin disorder had its onset during active service or is related to any in-service disease, event, or injury, to include his presumed herbicide exposure in Vietnam? 

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any previously diagnosed skin disorder (to include benign seborrheic keratoses, lentigo, actinic keratosis, and brown macules on the forehead, trunk and bilateral upper extremities) had its onset during active service or is related to any in-service disease, event, or injury, to include his presumed herbicide exposure in Vietnam? 

The examiner must provide comprehensive reasons for the opinions given, including discussion of the presumed exposure to herbicide in service.  The examiner should take into account that although not documented in service, the Veteran is competent to testify as to in-service symptoms.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

